Evans, J.
The facts of this case bring it within.the decision announced in Central Ry. Co. v. Neidlinger, 110 Ga. 329, wherein this court ruled that where stock is killed, not at a- public-road crossing, but some distance beyond, and the stock suddenly came on the track at a point so nearly in front of the locomotive that, notwithstanding all possible efforts, the progress of the train could not be arrested before the stock was struck, the owner could not recover of the railway company in a suit for damages, although it appeared that in approaching the crossing the engineer did not observe the requirement of the law as to checking the speed of the train, his failure so to do not being the proximate cause of the injury.

Judgment reversed.


All the Justices concur.

Lawton & Cunningham and A. C. Wright, for plaintiff in error.